 1

 2
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



 3                                                              Jan 24, 2020
                                                                    SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    BRET WYATT NEAL,
                                                  NO: 1:19-CV-3173-RMP
 8                              Plaintiff,
                                                  ORDER DISMISSING COMPLAINT
 9          v.                                    WITHOUT PREJUDICE

10    STATE OF WASHINGTON,
      YAKIMA COUNTY, JOSEPH A.
11    BRUSIC and CITY OF YAKIMA,

12                              Defendants.

13

14         By Order filed October 23, 2019, the Court advised Plaintiff of the

15   deficiencies of his complaint and directed him to amend or voluntarily dismiss

16   within sixty (60) days. ECF No. 11. Plaintiff, a prisoner at the Yakima County

17   Jail, is proceeding pro se and in forma pauperis. Defendants have not been served.

18         Defendant State of Washington is not a “person” amenable to suit under 42

19   U.S.C. § 1983. See Arizonans for Official English v. Arizona, 520 U.S. 43, 69

20   (1997). Plaintiff also failed to adequately allege that either Yakima County or the

21
     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE -- 1
 1   City of Yakima engaged in a pattern or practice that resulted in a deprivation of his

 2   constitutional rights. See City of St. Louis v. Praprotnik, 485 U.S. 112, 121-22

 3   (1988); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978); Pembaur v. City

 4   of Cincinnati, 475 U.S. 469, 479−81 (1986).

 5           Moreover, Plaintiff’s claims against Prosecutor Joseph A. Brusic did not

 6   state a claim upon which relief may be granted. See Milstein v. Cooley, 257 F.3d

 7   1004, 1008 (9th Cir. 2001) (“Acts undertaken by a prosecutor in preparing for the

 8   initiation of judicial proceedings or for trial, and which occur in the course of his

 9   [or her] role as an advocate for the State, are entitled to the protections of absolute

10   immunity.”) (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993)); Imbler v.

11   Pachtman, 424 U.S. 409, 428 (1976).

12           The Court cautioned Plaintiff that if he wished to challenge the fact or

13   duration of his confinement or sought a determination that he was entitled to

14   release or a shortening of confinement, his only federal remedy is a writ of habeas

15   corpus with its requirement of exhaustion of state remedies. See Preiser v.

16   Rodriguez, 411 U.S. 475, 487−90 (1973). In addition, the abstention doctrine set

17   forth in Younger v. Harris, 401 U.S. 37 (1971), prevents this Court from directly

18   interfering with ongoing criminal proceedings in state court. See ECF No. 11 at 6

19   (explaining why Younger abstention is appropriate on the facts that Plaintiff

20   alleged).

21
     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE -- 2
 1           Therefore, IT IS ORDERED that the Complaint, ECF No. 1, is

 2   DISMISSED for failure to state a claim upon which relief may be granted, but

 3   without prejudice to Plaintiff pursuing appropriate state appellate review of his

 4   state criminal proceedings and federal habeas relief if warranted.

 5           Based on this Court’s reading of Washington v. Los Angeles Cty. Sheriff's

 6   Dep't, 833 F.3d 1048 (9th Cir. 2016), this dismissal will NOT count as a “strike”

 7   pursuant to 28 U.S.C. § 1915(g). The Court certifies that any appeal of this

 8   dismissal would not be taken in good faith.

 9           IT IS SO ORDERED. The Clerk of Court is directed to enter this

10   Order, enter judgment for Defendants, provide a copy to Plaintiff at his last known

11   address, and close the file.

12           DATED January 24, 2020.

13

14                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
15                                              United States District Judge

16

17

18

19

20

21
     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE -- 3
